PER CURIAM.
This is an appeal from an order extending the plaintiff’s time to serve amendments to a proposed case on appeal until 10 days after the defendant has filed the stenographer’s minutes of the trial. Inasmuch as we have reversed the order requiring the filing of such minutes (Schlotterer v. Brooklyn & New York Ferry Company [No. 79 N. E., decided at the present term] 92 N. Y. S. 674). the reversal of this order is in course. But the plaintiff may have 10 days after the entry of the order of reversal on the appeal from the order requiring the defendant to file the stenographer’s minutes within which to propose amendments and to serve a copy thereof upon her adversary. Order reversed, with $10 costs and disbursements.